Exhibit 10.3

QUOTIENT TECHNOLOGY INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

Quotient Technology Inc. (f/k/a Coupons.com Incorporated) (the “Company”) has
granted to the Participant an award (the “Award”) of certain units pursuant to
the Quotient Technology Inc. 2013 Equity Incentive Plan (the “Plan”), each of
which represents the right to receive on the applicable Settlement Date one (1)
share of Stock, as follows:

 

Participant:  

 

Employee ID:

 

Date of Grant:

 

February 24, 2018

Total Number of Units:

50% of the bonus paid for fiscal year 2018, with such bonus amount calculated
based on the Participant’s individual target bonus percentage multiplied by the
Participant’s base salary amount and based on both the Company’s performance and
the Participant’s individual performance, both for fiscal year 2018, as
determined by the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”), divided by $13.15*, rounded down to the
nearest whole share, subject to adjustment  as provided by the Restricted Stock
Units Agreement.

 

*Closing price of the Company’s Stock on February 28, 2018.  

 

Settlement Date:

 

Except as provided by the Restricted Stock Units Agreement, the date on which a
Unit becomes a Vested Unit, which, for purposes of this Award, will be the day
following the Determination Date (as defined below).

Vested Units:

Except as provided in the Restricted Stock Units Agreement or the Plan, and
provided that the Participant’s Service has not terminated prior to the
Settlement Date, the number of Units that will become Vested Units on the
Settlement Date will be determined based upon the Compensation Committee’s
determination of the Company’s achievement against the bonus plan goals set
forth in the Company’s 2018 Corporate Incentive Plan (the date such achievement
is determined by the Compensation Committee, the “Determination Date”), with the
actual number of Units that will become Vested Units determined by the
Compensation Committee in accordance with the provisions of the Company’s 2018
Corporate Incentive Plan, as in effect on the determination date  Any Units that
are not determined to be Vested Units as of the Settlement Date will terminate
as of the Settlement Date.  If the Participant’s Service terminates for any
reason prior to the Settlement Date, no Units will become Vested Units and the
Award will terminate.  

For purposes of clarification, any vesting acceleration provisions contained in
the Participant’s employment, severance or similar agreement (the “Superseding
Agreement”), if any, shall not apply to the Award.  For further purposes of
clarification, upon the consummation of a Change in Control, all unvested Units
subject to the Award will terminate and any bonus amount earned for fiscal year
2018 will be paid entirely in cash.

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Restricted
Stock Units Agreement and the Plan, both of which are made a part of this
document.  The Participant acknowledges that a copy of the Plan and the Plan
Prospectus are available on the Company’s internal web site and may be viewed
and printed by the Participant for attachment to the Participant’s copy of the
Restricted Stock Units Agreement and copy of this Grant Notice.  The Participant
represents that the Participant has read and is familiar with the provisions of
the Restricted Stock Units Agreement and the Plan, and hereby accepts the Award
subject to all of their terms and conditions.

 

QUOTIENT TECHNOLOGY INC.

PARTICIPANT

 

 

By: [g20180504194249874955.jpg]

 

Connie Chen

Signature

DOC2_Notice_Grant_RSU_All

--------------------------------------------------------------------------------

 

General Counsel, Compliance Officer & Secretary

 

 

Date

Address:

400 Logue Avenue

 

 

Mountain View, California 94043

Address

 

 

 

 

ATTACHMENTS:

Restricted Stock Units Agreement; Notice of Grant

 

Available on Company’s internal web site:

2013 Equity Incentive Plan, as amended to the Date of Grant; and Plan Prospectus

 

 

 

WEST\247232151.12